Citation Nr: 0726493	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  03-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945, including combat service in World War II.  His 
decorations include the Purple Heart Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim for a 
TDIU.  This claim was thereafter remanded by the Board to the 
RO in October 2004 and October 2006.

In October 2004, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of: 
(1) residuals of a gun shot wound of the right leg with scar 
and muscle damage, evaluated as 30 percent disabling; (2) 
bilateral hearing loss, evaluated as 30 percent disabling; 
(3) bilateral weak foot, evaluated as 10 percent disabling; 
and (4) tinnitus, evaluated as 10 percent disabling.  The 
combined disability rating for the veteran's service-
connected disabilities is 40 percent.  See 38 C.F.R. §§ 4.25, 
4.26.

2.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment, considering the impairment from the disabilities 
and his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 3.342, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in September 2002, prior to the 
initial adjudication of his claim in the October 2002 rating 
decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  Additionally, the letter instructed 
the veteran to "tell us about any additional information or 
evidence that you want us to try to get for you."  This 
statement satisfies the fourth "element" of the notice 
requirement, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his claim, 
and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
October 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, private medical records, and statements from 
the veteran.  The veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2006).

An extraschedular TDIU may be assigned in the case of a 
veteran who fails to meet the percentage requirements but who 
is unemployable by reason of service-connected disability.  
38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation.  The 
Board is to evaluate whether there are circumstances in the 
veteran's case which would justify a TDIU based solely upon 
his service-connected condition(s).  See 38 C.F.R. § 4.19 
(2006).  The Court has held that, in determining whether the 
veteran is entitled to a TDIU, neither his nonservice-
connected disabilities nor his advancing age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Instead, consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).

Analysis

In the present case, the veteran has been awarded service 
connection for the following disabilities: (1) residuals of a 
gun shot wound of the right leg with scar and muscle damage, 
evaluated as 30 percent disabling; (2) bilateral hearing 
loss, evaluated as 30 percent disabling; (3) bilateral weak 
foot, evaluated as 10 percent disabling; and (4) tinnitus, 
evaluated as 10 percent disabling.  The combined disability 
rating for the veteran's service-connected disabilities is 40 
percent.  See 38 C.F.R. §§ 4.25, 4.26.  Given the foregoing, 
the veteran does not meet the minimum schedular requirements 
for a TDIU.  38 C.F.R. § 4.16(a).

Because the veteran fails to meet the schedular percentage 
standards of section 4.16(a), his claim for a total rating 
may be considered only on an extraschedular basis under 
section 4.16(b).  Although the Board may not assign an extra-
schedular rating in the first instance, because the authority 
for doing so is vested in a particular VA official, the Board 
may consider whether remand to the RO for referral to that 
official is warranted.  Bagwell v. Brown, 9 Vet. App. 337 
(1996) (holding that the Board is precluded from assigning an 
extra-schedular rating in the first instance, but the Board 
is not precluded from considering whether referral to the VA 
officials is warranted); see also VAOGCPREC 6-96 (Aug. 16, 
1996).

The competent medical evidence, to include the most recent VA 
orthopedic examination in April 2007, does not support a 
finding that the veteran's service-connected disabilities 
prevent him from obtaining and/or maintaining substantially 
gainful employment.  On that occasion, a VA examiner, after 
thoroughly reviewing the claims file and examining the 
veteran, concluded the following: "I find no medical 
rationale for the opinion that this patient is disabled from 
work and, if one does not consider his advanced age, that 
opinion would be that he could probably return to some kind 
of work that he performed in the last 45 years."  See VA 
examination report from April 2007.  Accordingly, the Board 
concludes that referral for extraschedular consideration for 
a TDIU rating is not warranted in this case.

In conclusion, the veteran does not satisfy the requirements 
for consideration of a TDIU on a schedular basis, and no 
competent medical evidence is of record to the effect that he 
is unable to obtain and/or maintain substantially gainful 
employment due to his service-connected disabilities.  
Although the Board does not dispute that the veteran 
experiences serious impairment due to his service-connected 
disabilities, this appears to be adequately reflected by the 
current combined schedular rating of 40 percent.  See Van 
Hoose, supra.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a TDIU.  As the preponderance of the 
evidence is against the award of a total disability rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


